Denhy, J.
Tbe allegations retained in the Second Further Answer and Defense simply set out the provisions of the by-laws of the corporation with respect to the payment of dividends and the retention of surplus for certain corporate purposes. While the Third Further Answer and Defense is, more or less, in the nature of a statement of the present condition of the corporation, its past growth and its immediate needs, we cannot see how these allegations can be prejudicial to the plaintiff. Neither may it be stated that they are entirely irrelevant to the controversy in view of the action the plaintiff seeks to require of the directors of the corporation.
In Hinson v. Britt, 232 N.C. 379, 61 S.E. 2d 185, Ervin, J., said: “This Court does not correct errors of the Superior Court unless such errors prejudicially affect the substantial rights of the party appealing. Hence, the denying or overruling of a motion to strike matter from a pleading under the provisions of G.S. 1-153 is not ground for reversal unless the record affirmatively reveals these two things: jjl) That the matter is irrelevant or redundant; and (2) that its retention in the pleading will cause harm or injustice to the moving party.” Ledford v. Transportation Co., 237 N.C. 317, 74 S.E. 2d 653.
The ruling of the court below is
Affirmed.